Exhibit 10.1
 
 
INVESTMENT AGREEMENT
Dated as of March 9, 2011
by and among
CUMULUS MEDIA INC.
and
THE INVESTORS PARTY HERETO
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS
    2    
1.1 Definitions
    2    
ARTICLE II PURCHASE; INVESTMENT CLOSING
    5    
2.1 Purchase
    5  
2.2 Crestview Investor Warrants
    7  
2.3 Investment Closing
    7  
2.4 Parent Deliveries
    7  
2.5 Investor Deliveries
    8  
2.6 Independent Nature of Investors’ Obligations and Rights
    9    
ARTICLE III REPRESENTATIONS AND WARRANTIES
    9    
3.1 Representations and Warranties of Parent
    9  
3.2 Representations and Warranties of the Investors
    10    
ARTICLE IV COVENANTS
    12    
4.1 Conduct of Business Prior to the Investment Closing
    12  
4.2 Parent Forbearances
    12  
4.3 Regulatory Matters; Third Party Consents
    12  
4.4 Access to Information
    14  
4.5 Advice of Changes
    15    
ARTICLE V ADDITIONAL AGREEMENTS
    15    
5.1 Cumulus Media Partners
    15  
5.2 Certain Transactions
    16  
5.3 Nasdaq Stock Market Listing
    16  
5.4 Monitoring Fee
    16  
5.5 Registration Rights Agreement
    16  
5.6 Stockholders Agreement
    16  
5.7 Shareholder Rights Plan
    16  
5.8 Employee Incentive Plan
    16  
5.9 Debt Commitments
    17  
5.10 Actions under this Agreement and the Merger Agreement
    18  
5.11 Withdrawing Investor
    18  

i



--------------------------------------------------------------------------------



 



              Page  
5.12 Contribution With Respect to Sponsor Guarantees
    19  
5.13 Cross Indemnification
    19  
5.14 Notice of Closing
    20  
5.15 Macquarie Investor Syndication
    21  
5.16 Termination Fee
    22    
ARTICLE VI INVESTMENT CLOSING CONDITIONS
    23    
6.1 Conditions of Each Party to Investment Closing
    23  
6.2 Conditions of Parent to Investment Closing
    23  
6.3 Conditions of each Investor to the Investment Closing
    24    
ARTICLE VII TERMINATION
    25    
7.1 Termination
    25  
7.2 Effects of Termination
    26    
ARTICLE VIII MISCELLANEOUS
    26    
8.1 Survival of Representations, Warranties and Covenants; Indemnification
    26  
8.2 Expenses
    26  
8.3 Post-Closing Third-Party Claims
    27  
8.4 Notices
    27  
8.5 Counterparts
    27  
8.6 Entire Agreement
    28  
8.7 Governing Law
    28  
8.8 Jurisdiction
    28  
8.9 Publicity
    29  
8.10 Assignment
    29  
8.11 Remedies
    30  
8.12 Amendment
    31  
8.13 Waivers
    32  
8.14 No Duty to Other Investors
    32  
8.15 Severability
    32  
8.16 Interpretation
    32  
8.17 Rules of Construction
    34  

ii



--------------------------------------------------------------------------------



 



EXHIBITS, ANNEXES AND SCHEDULES

     
EXHIBITS
   
 
   
Exhibit A:
  Class B Warrant Term Sheet
Exhibit B:
  Class A Warrant Term Sheet
Exhibit C:
  Registration Rights Agreement Term Sheet
Exhibit D:
  Stockholders Agreement Term Sheet
Exhibit E:
  Terms of Parent Straight Preferred
Exhibit F:
  Form of Monitoring Fee Agreement
Exhibit G:
  Shareholder Rights Plan Term Sheet
Exhibit H:
  Employee Incentive Plan Term Sheet
Exhibit I:
  Parent Series C Convertible Preferred Stock Terms
Exhibit J:
  Letter Agreement by and among the Crestview Investor, Parent and certain of
the Parent Significant Stockholders
 
   
ANNEXES
   
 
   
Annex A:
Annex B:
  Crestview Funds
Investor Investment Amounts

iii



--------------------------------------------------------------------------------



 



INDEX OF DEFINED TERMS

      Term   Section
6.13(d) Expenses
  5.12
Actual Investment Amount
  2.1(a)
Agreement
  Preamble
Aliens
  1.1(s)
Beneficial Ownership
  1.1(a)
Beneficially Own
  1.1(a)
Blackstone Group
  1.1(b)
BOA Stockholders
  1.1(c)
Cadet Portion
  1.1(d)
Claims
  8.3
Class A Warrants
  Recitals
Class B Warrants
  Recitals
Class B Warrant Shares
  Recitals
Communications Act
  1.1(e)
Continuing Investor
  5.11
Crestview Equity Commitment Letter
  3.2(d)
Crestview Funds
  Recitals
Crestview Indemnifiable Losses
  5.13(a)
Crestview Investment Commitment
  3.2(d)
Crestview Investor
  Preamble
Dickey Stockholder Group
  1.1(f)
Exchange Agreement
  5.1
Failing Investor
  5.10
FCC
  1.1(g)
FCC Applications
  1.1(h)
FCC Regulations
  1.1(i)
Funding Investor
  5.10
Initial Order
  1.1(j)
Investment Amount
  1.1(k)
Investment Closing
  2.3
Investment Closing Date
  2.3
Investment HSR Clearance
  1.1(l)
Investment Percentage
  1.1(m)
Investment Transactions
  Recitals
Investor Liability Cap
  8.11(c)
Investor Party
  1.1(n)
Investor Warrants
  1.1(o)
Investors
  Preamble
Issued Securities
  Recitals
Losses
  8.1(b)
Macquarie Capital
  5.15
Macquarie Equity Commitment Fee
  1.1(p)

iv



--------------------------------------------------------------------------------



 



      Term   Section
Macquarie Indemnifiable Losses
  5.13(b)
Macquarie Investor
  Preamble
Macquarie Investor Syndication
  5.15
Macquarie Syndication Fee
  1.1(q)
Macquarie Syndication Risk Fee
  1.1(r)
Merger Agreement
  Recitals
Merger Closing Conditions
  5.10
Monitoring Agreement
  5.4
New Incentive Plan
  5.8
Non-U.S. Person
  1.1(s)
Offering Documents
  5.15
Parent
  Preamble
Parent Straight Preferred
  Recitals
Parent Series C Preferred
  1.1(t)
Parent Significant Stockholders
  1.1(u)
Parent Stockholder Consent
  Recitals
Parties
  1.1(v)
Price Per Share
  2.1(a)
Registration Rights Agreement
  Recitals
Rejected Portion
  1.1(w)
Stockholders Agreement
  Recitals
Straight Preferred Certificate of Designations
  2.1(a)
Syndication Portion
  1.1(x)
Transfer
  1.1(y)
Withdrawing Investor
  5.11

v



--------------------------------------------------------------------------------



 



     INVESTMENT AGREEMENT, dated as of March 9, 2011 (this “Agreement”), by and
among Cumulus Media Inc., a Delaware corporation (“Parent”), Crestview Radio
Investors, LLC, a Delaware limited liability company (the “Crestview Investor”),
and MIHI LLC, a Delaware limited liability company (the “Macquarie Investor”;
the Macquarie Investor and the Crestview Investor each being sometimes referred
to herein as an “Investor” and, together, as the “Investors”).
RECITALS:
     WHEREAS, Parent intends to issue and sell to the Crestview Investor, and
the Crestview Investor intends to purchase from Parent at the Investment
Closing, as an investment in Parent, shares of Parent Class A Common Stock;
     WHEREAS, Parent intends to issue and sell to the Macquarie Investor, and
the Macquarie Investor intends to purchase from Parent at the Investment
Closing, as an investment in Parent, warrants, substantially upon the terms set
forth on Exhibit A, to purchase shares of Parent Class B Common Stock (the
“Class B Warrants” and the shares of Parent Class B Common Stock for which the
Class B Warrants are exercisable being referred to herein as “Class B Warrant
Shares”), or in lieu thereof, shares of Parent Series A Preferred Stock, par
value $0.01 per share, of Parent (“Parent Straight Preferred”), provided that
the securities sold pursuant to the Syndication Portion (as hereinafter defined)
may be issued in the form of Parent Series C Preferred (as hereinafter defined),
all as more fully set forth herein;
     WHEREAS, at the Investment Closing, Parent will pay a commitment fee in
cash to each Investor and issue to the Crestview Investor, for no additional
consideration, warrants, substantially upon the terms set forth on Exhibit B, to
purchase shares of Parent Class A Common Stock (the “Class A Warrants” and,
together with the shares of Parent Class A Common Stock issued to the Crestview
Investor, and shares of Parent Straight Preferred, shares of Parent Series C
Preferred and Class B Warrants issued to the Macquarie Investor pursuant hereto,
the “Issued Securities”);
     WHEREAS, Parent has incorporated Holdco as a wholly-owned, direct
subsidiary of Parent, and, prior to the Investment Closing Date, will contribute
to Holdco all of the equity interests in Parent’s other direct subsidiaries;
     WHEREAS, in connection with the execution and delivery of this Agreement,
Parent has entered into that certain Agreement and Plan of Merger, dated as of
the date hereof (the “Merger Agreement”), by and among Parent, Holdco, Merger
Sub and the Company, pursuant to which Merger Sub will merge with and into the
Company, with the Company continuing as the surviving corporation of the merger
and a wholly-owned, direct subsidiary of Holdco;
     WHEREAS, the Parent Board has recommended that this Agreement and the
Merger Agreement and the transactions contemplated hereby and thereby (the
“Investment Transactions”) are in the best interests of Parent and its
stockholders and has previously approved this Agreement and the Investment
Transactions;

 



--------------------------------------------------------------------------------



 



     WHEREAS, as a condition and inducement to Parent entering into this
Agreement, concurrent with the execution and delivery of this Agreement, each of
the Affiliated funds of the Crestview Investor listed on Annex A (the “Crestview
Funds”) and the Macquarie Investor, has entered into a limited guarantee with
the Company, dated as of the date hereof, to and in favor of the Company;
     WHEREAS, as a condition and inducement to each Investor entering into this
Agreement, prior to execution of this Agreement, the requisite stockholders of
Parent who hold in the aggregate approximately 54% of the outstanding voting
control of Parent, have delivered to Parent a written consent (the “Parent
Stockholder Consent”) in lieu of a stockholders meeting in accordance with
Section 228 of the DGCL approving the Parent Charter Amendment and the Share
Issuance, constituting the approval of such matters by the stockholders of
Parent;
     WHEREAS, at the Investment Closing, the Parties will enter into a
registration rights agreement, substantially upon the terms set forth on
Exhibit C (the “Registration Rights Agreement”), pursuant to which, among other
things, Parent will agree to register the Parent Class A Common Stock included
in the Issued Securities or for which the Class A Warrants may be exercised, or
obtainable upon conversion of the Class B Warrant Shares or upon conversion or
exchange of Parent Series C Preferred, subject to the terms and conditions set
forth therein; and
     WHEREAS, the independent members of the Parent Board have approved,
effective as of the Investment Closing, the appointment of a director designated
by the Crestview Investor as lead director and, at the Investment Closing, each
of the Parent Significant Stockholders and Parent will enter into a stockholders
agreement substantially upon the terms set forth on Exhibit D (the “Stockholders
Agreement”), pursuant to which, among other things, as of the Investment
Closing, two (2) directors designated by the Crestview Investor will be
appointed to the Parent Board, one (1) of which will be so appointed as the lead
director of the Parent Board.
     NOW, THEREFORE, in consideration of the premises, and of the
representations, warranties, covenants and agreements set forth herein, Parent
and each Investor agrees as follows:
ARTICLE I
DEFINITIONS
     1.1 Definitions. Terms used but not defined in this Agreement shall have
the meanings: set forth in the Merger Agreement. In addition, the following
terms shall have the following meanings:
          (a) “Beneficially Own” means, with respect to ownership of securities
by any Person, such securities as to which such Person is the “Beneficial Owner”
under Rule 13d-3 of the Exchange Act. “Beneficial Ownership” shall have the
correlative meaning.

2



--------------------------------------------------------------------------------



 



          (b) “Blackstone Group” means, collectively, Blackstone FC
Communications Partners L.P., Blackstone FC Capital Partners IV, L.P.,
Blackstone FC Capital Partners IV-A L.P., Blackstone Family FCC L.L.C.,
Blackstone Participation FCC L.L.C. and Blackstone Communications FCC L.L.C.
          (c) “BOA Stockholders” means, together, BA Capital Company, L.P. and
Banc of America Capital Investors SBIC, L.P.
          (d) “Cadet Portion” means, with respect to the Investment Amount of
the Macquarie Investor, a portion of such Investment Amount equal to
$125,000,000.
          (e) “Communications Act” means the Communications Act of 1934, as
amended.
          (f) “Dickey Stockholder Group” means, collectively, Lewis W. Dickey,
Jr., John W. Dickey, David W. Dickey, Michael W. Dickey, Lewis W. Dickey, Sr.
and DBBC, L.L.C.
          (g) “FCC” means the Federal Communications Commission.
          (h) “FCC Applications” means those applications for assignment and/or
for transfer of control that Parent will file, or will cause to be filed, with
the FCC for its consent to the transactions contemplated by the Merger
Agreement, which applications will, to the extent required by FCC Regulations,
seek consent for the transactions contemplated by this Agreement as well.
          (i) “FCC Regulations” means the rules, regulations, published
decisions, published orders, and policies promulgated by the FCC and in effect
from time to time.
          (j) “Initial Order” means, collectively, those orders by the FCC
(including action duly taken by the FCC’s staff pursuant to delegated authority)
granting the FCC Applications.
          (k) “Investment Amount” means, with respect to each Investor, the
amount set forth opposite such Investor’s name on Annex B to this Agreement.
          (l) “Investment HSR Clearance” means HSR Clearance in respect of the
purchase and sale of the Issued Securities pursuant to this Agreement.
          (m) “Investment Percentage” means, (1) in the case of the Crestview
Investor, 39.6%, (2) in the case of the Macquarie Investor, 15.0%, and (3) in
the case of Parent, 45.4%. For the avoidance of doubt, the Investment
Percentages set forth in this definition shall not be amended or modified as a
result of any sell-down by the Macquarie Investor as provided in Section 5.15.

3



--------------------------------------------------------------------------------



 



          (n) “Investor Party” means, with respect to any Investor, each of such
Investor and any of such Investor’s former, current or future equity holders,
controlling persons, directors, officers, employees, agents, general or limited
partners, managers, management companies, members, stockholders, Affiliates or
assignees and any and all former, current or future equity holders, controlling
persons, directors, officers, employees, agents, general or limited partners,
managers, management companies, members, stockholders, Affiliates or assignees
of any of the foregoing, and any and all former, current or future heirs,
executors, administrators, trustees, successors or assigns of any of the
foregoing.
          (o) “Investor Warrants” means the Class A Warrants and the Class B
Warrants.
          (p) “Macquarie Equity Commitment Fee” means an amount, calculated on a
daily basis, equal to 3.1% per annum on the dollar amount of the Cadet Portion
of the Macquarie Investor’s Investment Amount outstanding from time to time
between the date of this Agreement and the Investment Closing and not terminated
by Parent; provided, however, if the Investment Closing does not occur on or
prior to the one year anniversary of this Agreement, the foregoing rate, solely
with respect to the period following such one year anniversary, shall increase
to 6.2% per annum.
          (q) “Macquarie Syndication Fee” means an amount, calculated on a daily
basis, equal to 3.1% per annum on the dollar amount of the Syndication Portion
of the Macquarie Investor’s Investment Amount outstanding from time to time
between the date of this Agreement and the Investment Closing that has not, as
of any date of calculation, either been syndicated or included in the Rejected
Portion as of such date; provided, no Macquarie Syndication Fee shall payable if
the Syndication Portion is fully syndicated on or before March 16, 2011.
          (r) “Macquarie Syndication Risk Fee” means an amount equal to four
percent (4%) of the dollar amount of the Syndication Portion that has not either
been syndicated or become a part of the Rejected Portion, in each case, as of
the earlier of (A) the final date on which Company shareholders have made (or
are deemed to have made) their election as to the form of consideration to be
received by them in the Merger and (B) July 8, 2011.
          (s) “Non-U.S. Person” means any Person that, for purposes of the
Communications Act (including Section 310(b) of the Communications Act) and the
FCC Regulations, is an alien, or a representative of an alien, or a foreign
government or representative thereof, or a corporation organized under the laws
of a foreign country (each an “Alien” and collectively, “Aliens”), or any other
entity (1) that is subject to or deemed to be subject to control by Aliens or
(2) the majority of the equity of which is owned, controlled on a de jure or de
facto basis by, voted by, or held for the benefit of, Aliens.

4



--------------------------------------------------------------------------------



 



          (t) “Parent Series C Preferred” means the Series C Convertible and
Exchangeable Preferred Stock of Parent having substantially the terms set forth
on Exhibit I to this Agreement.
          (u) “Parent Significant Stockholders” means each of the Crestview
Investor, the Dickey Stockholder Group, the Blackstone Group, the BOA
Stockholders and, if the Macquarie Investor purchases at the Investment Closing
Class B Warrants initially exercisable for at least 11,520,737 shares of Parent
Class B Common Stock, the Macquarie Investor.
          (v) “Parties” means Parent and each of the Investors.
          (w) “Rejected Portion” means, as of any date, the total amount of bona
fide unconditional offers to purchase the obligations of the Macquarie Investor
under this Agreement at a price of not less than the equivalent of $4.34 per
share of Parent Class A Common Stock or Class B Warrant Shares, as the case may
be, and on terms and conditions and with a counterparty acceptable to the
Macquarie Investor in its sole and absolute discretion, which offers have been
declined in writing by the Macquarie Investor on or prior to such date.
          (x) “Syndication Portion” means, with respect to the Investment Amount
of the Macquarie Investor, a portion of such Investment Amount equal to
$125,000,000.
          (y) “Transfer” shall mean a transfer, sale, assignment, hypothecation
or other disposition.
ARTICLE II
PURCHASE; INVESTMENT CLOSING
     2.1 Purchase.
          (a) On the terms and subject to the conditions set forth herein, at
the Investment Closing, Parent shall issue and sell (1) to the Crestview
Investor, a number of shares of Parent Class A Common Stock equal to the
quotient obtained by dividing (A) the Investment Amount (as each Investor’s
Investment Amount may be reduced pursuant to Section 2.1(b) (such amount, the
“Actual Investment Amount”)) by (B) Four Dollars Thirty-Four Cents ($4.34) (the
“Price Per Share”) and (2) subject to the limitations contained in the
Communications Act and FCC Regulations as to ownership and voting of securities
of an entity regulated by the FCC, to the Macquarie Investor, Class B Warrants
initially exercisable for a number of shares of Parent Class B Common Stock
equal to the quotient obtained by dividing (A) the Macquarie Investor’s Actual
Investment Amount (as such amount shall be reduced in the case of, and to the
extent of, any sell-downs by the Macquarie Investor pursuant to Section 5.15) by
(B) the Price Per Share; provided, that the Macquarie Investor may, in lieu
thereof, elect in its discretion to receive shares of Parent Straight Preferred
having an aggregate initial liquidation value

5



--------------------------------------------------------------------------------



 



equal to the Macquarie Investor’s Actual Investment Amount. Such election (which
may be made in whole or in part) shall be made by the Macquarie Investor by
irrevocable written notice to Parent and the Crestview Investor not less than
eight (8) Business Days prior to the Investment Closing. The terms of the Parent
Straight Preferred shall be set forth in a certificate of designations relating
to the Parent Straight Preferred upon the terms set forth on Exhibit E (the
“Straight Preferred Certificate of Designations”).
          (b) If, as of the Election Deadline, the aggregate number of Company
Shares and Company Warrants that the holders thereof elect to have converted at
the Effective Time into Parent Shares pursuant to the Merger Agreement exceeds
the aggregate number of Company Shares and Company Warrants that would be
converted at the Effective Time into Parent Shares in the “Max Cash” scenario in
which the aggregate Cash Consideration is equal to the Cash Consideration Cap,
the Investment Amount of the Crestview Investor and the Cadet Portion of the
Investment Amount of the Macquarie Investor shall be automatically reduced by an
aggregate amount equal to the product of (1) such excess aggregate number of
Company Shares and Company Warrants and (2) $37.00. Such reduction shall be
applied to the Investment Amounts of the Investors as follows: (A) first (but
only as to the first $50,000,000 of such reduction), to the Investment Amount of
the Crestview Investor, on the one hand, and the Cadet Portion of the Investment
Amount of the Macquarie Investor, on the other, 50/50, on a dollar-for-dollar
basis, and (B) second (as to amounts in excess of $50,000,000), to the Cadet
Portion of the Investment Amount of the Macquarie Investor, but not less than
zero. Notwithstanding anything in this Agreement to the contrary: (i) the
minimum Investment Amount of the Crestview Investor will be $225,000,000 and,
even if the Investment Amount of the Crestview Investor would not be reduced by
operation of the preceding sentence by virtue of Company shareholder elections,
Parent may reduce the Investment Amount of the Crestview Investor to
$225,000,000 upon written notice to the Crestview Investor not later than the
earlier of (x) 20 Business Days prior to the Investment Closing and (y) 5
Business Days after the Election Deadline; (ii) Parent will have the right to
terminate the Cadet Portion of the Macquarie Investor’s Investment Amount, in
whole or in part, at any time prior to the Investment Closing upon written
notice to the Macquarie Investor, provided any such termination, once made, is
irrevocable; (iii) in the event that Parent either sells more equity or Holdco
borrows more money under the Debt Financing than is reflected in the “Max Cash”
scenario of the Sources and Uses in the form provided by Parent to the Investors
contemporaneously with the execution of this Agreement, with the result that
Parent does not, as determined by Parent in its sole and absolute discretion,
require the full Investment Amount of the Macquarie Investor to consummate the
transactions contemplated by the Merger Agreement, then Parent shall notify the
Macquarie Investor not later than eight (8) Business Days prior to the
Investment Closing of the amount of the Macquarie Investor’s Investment Amount
that is as a result thereof not required and the Macquarie Investor may elect to
reduce its Investment Amount in its sole discretion to the extent not so needed
by Parent, by written notice to Parent not more than six (6) Business Days after
such notice from Parent, provided that once made, such reduction is irrevocable;
and (iv) Parent may, by written notice, request that the Syndication Portion of
the Macquarie Investor’s Investment Amount be reduced, in whole or in part, at
any time prior to the Investment Closing; provided any such reduction shall be
made at the Macquarie Investor’s sole discretion

6



--------------------------------------------------------------------------------



 



and, once made, such reduction is irrevocable. Parent shall promptly provide to
the Investors information that it receives regarding the election by Company
shareholders of the consideration to be received under the Merger Agreement.
     2.2 Crestview Investor Warrants. On the terms and subject to the conditions
set forth herein, at the Investment Closing, Parent shall issue to the Crestview
Investor for no additional consideration, and the Crestview Investor shall
receive from Parent, Class A Warrants to purchase Seven Million Seven Hundred
Seventy-Six Thousand Four Hundred Ninety Eight (7,776,498) shares of Parent
Class A Common Stock at an exercise price of Four Dollars Thirty-Four Cents
($4.34) per share.
     2.3 Investment Closing. Subject to the satisfaction or waiver of the
conditions set forth in this Agreement (other than those conditions that by
their nature are to be satisfied by actions taken at the Investment Closing, but
subject to the satisfaction or waiver of those conditions), the closing of the
issuance and sale of the Issued Securities to the Investors pursuant hereto (the
“Investment Closing”) shall occur concurrently with and at the same location as
the Closing under the Merger Agreement. The date the Investment Closing occurs
is referred to as the “Investment Closing Date.”
     2.4 Parent Deliveries. At the Investment Closing, Parent shall deliver, or
cause to be delivered:
          (a) (1) to the Crestview Investor, a stock certificate representing
the applicable number of shares of Parent Class A Common Stock being purchased
by it as calculated in accordance with Section 2.1(a) and (2) to the Macquarie
Investor, Class B Warrants to purchase a number of shares of Parent Class B
Common Stock and/or a stock certificate representing the applicable number of
shares of Parent Straight Preferred, each as calculated in accordance with
Section 2.1(a), in each case, free and clear of all Liens;
          (b) to each Investor, payment of an equity commitment fee equal to Ten
Million Dollars ($10,000,000) by wire transfer(s) of immediately available funds
to bank accounts designated by the Macquarie Investor and the Crestview
Investor, respectively, no less than two (2) Business Days prior to the
Investment Closing (which equity commitment fee, for the avoidance of doubt,
will not be reduced in the event the Macquarie Investor syndicates a portion of
its Investment Amount as provided in Section 5.15);
          (c) to the Crestview Investor, Class A Warrants to purchase, at an
exercise price of Four Dollars Thirty-Four Cents ($4.34) per share, the number
of shares of Parent Class A Common Stock set forth in Section 2.2;
          (d) to the Macquarie Investor, payment by wire transfer of immediately
available funds to a bank account designated by the Macquarie Investor no less
than two (2) Business Days prior to the Investment Closing of an amount equal to
the aggregate of the Macquarie Syndication Risk Fee, the Macquarie Syndication
Fee and the Macquarie Equity Commitment Fee;

7



--------------------------------------------------------------------------------



 



          (e) to the Crestview Investor, the Monitoring Agreement, duly executed
by Parent;
          (f) to each Investor, the Registration Rights Agreement, duly executed
by Parent;
          (g) to each Investor that is a Parent Significant Stockholder, the
Stockholders Agreement, duly executed by Parent and the Parent Significant
Stockholders;
          (h) to the Crestview Investor, evidence of the appointment of two
(2) directors (one (1) of whom shall be Jeffrey Marcus and the other of whom
shall be Tom Murphy, Barry Volpert or Brian Cassidy or, in each case, any other
individual reasonably acceptable to Parent) designated by the Crestview Investor
to the Parent Board, including the appointment of Jeffrey Marcus as the lead
director of the Parent Board;
          (i) to each Investor, a certificate, dated as of the Investment
Closing Date, signed on behalf of Parent by the Chief Executive Officer or the
Chief Financial Officer of Parent, certifying as to the fulfillment of the
conditions set forth in Sections 6.3(a) and (b);
          (j) to the Macquarie Investor, evidence of the filing of the Straight
Preferred Certificate of Designations with the Delaware Secretary of State (to
the extent applicable in accordance with Section 2.1(a)) and such other
agreements implementing the terms of Exhibit E duly executed by Parent and
Holdco, to the extent such terms are not otherwise provided for in the Straight
Preferred Certificate of Designations; and
          (k) to each Investor, a copy of (1) the amended and restated
certificate of incorporation of Parent, as amended by the Parent Charter
Amendment, and (2) a copy of the bylaws of Parent (which shall not have been
amended since the date hereof), in each case, as in effect as of the Investment
Closing Date.
     2.5 Investor Deliveries. At the Investment Closing, each Investor (or, in
the case of Section 2.5(b), the Crestview Investor) shall deliver, or cause to
be delivered, to Parent:
          (a) payment by such Investor of an amount equal to its Actual
Investment Amount by wire transfer(s) of immediately available funds to a bank
account designated by Parent no less than two Business Days prior to the
Investment Closing;
          (b) the Monitoring Agreement, duly executed by the Crestview Investor;
          (c) the Registration Rights Agreement, duly executed by such Investor;

8



--------------------------------------------------------------------------------



 



          (d) the Stockholders Agreement, to the extent such Investor is a
Parent Significant Stockholder, duly executed by such Investor; and
          (e) a certificate, dated as of the Investment Closing Date, signed on
behalf of such Investor by an authorized signatory of such Investor, certifying
as to the fulfillment of the conditions set forth in Sections 6.2(a) and (b) by
such Investor.
     2.6 Independent Nature of Investors’ Obligations and Rights. The
obligations of each Investor under this Agreement are several and not joint with
the obligations of the other Investors, and no Investor shall be responsible in
any way for the performance of the obligations of the other Investor under this
Agreement. Nothing contained herein, and no action taken by any Investor
pursuant hereto, shall be deemed to constitute the Investors as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the Investment Transactions. Each Investor
shall be entitled to independently protect and enforce its rights, including the
rights arising out of this Agreement, and it shall not be necessary for any
other Investor to be joined as an additional party in any proceeding for such
purpose.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     3.1 Representations and Warranties of Parent. Parent hereby represents and
warrants to each Investor as follows:
          (a) Valid Issuance. The Issued Securities to be issued pursuant to
this Agreement will be duly authorized and validly issued and, at the Investment
Closing, all such Issued Securities will be fully paid, nonassessable and free
of preemptive rights, with no personal liability attaching to the ownership
thereof, and will be free and clear of all Liens..
          (b) Corporate Existence; Authority; No Violation.
               (1) Parent is a corporation validly existing under the Laws of
the jurisdiction of its organization. Parent has the corporate power and
authority to own or lease all of its properties and assets and to carry on its
business as it is now being conducted.
               (2) Parent has the corporate power and authority to execute and
deliver this Agreement and to consummate the Investment Transactions. The
execution and delivery of this Agreement and the consummation of the Investment
Transactions (other than approval of the New Incentive Plan) have been duly and
validly approved by the Parent Board. The Parent Board has determined that this
Agreement, the Investment Transactions and the Parent Charter Amendment are
advisable to and are in the best interests of Parent and its stockholders and,
except for the Parent Stockholder Consent and the Consent Right Holder Consent
(each of which has been obtained

9



--------------------------------------------------------------------------------



 



contemporaneously with the execution of this Agreement and provided to each
Investor), no other corporate proceedings on the part of Parent are necessary to
approve this Agreement and to consummate the Investment Transactions (other than
approval of the New Incentive Plan). This Agreement has been duly and validly
executed and delivered by Parent and (assuming the due authorization, execution
and delivery by the Investors) constitutes the valid and binding obligation of
Parent.
               (3) Neither the execution and delivery of this Agreement by
Parent, nor the consummation of the Investment Transactions, nor compliance by
Parent with any of the terms or provisions of this Agreement, will violate any
provision of the Parent Charter or the Parent Bylaws.
          (c) Parent Reports. Except as would not have a Material Adverse Effect
on Parent, (1) none of the Parent Reports filed by Parent since December 31,
2007, as of the date of such Parent Report (or, if amended prior to the date
hereof, as of the date of the last amendment and filing thereof), contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements made therein,
in the light of circumstances under which they were made, not misleading and
(2) Parent has timely filed all Parent Reports that were required to be filed by
Parent since December 31, 2007 and has complied as to form in all material
respects with the published rules and regulations of the SEC with respect
thereto.
          (d) Debt Financing. Parent has delivered to each Investor true,
correct and complete copies, as of the date of this Agreement, of an executed
Debt Commitment Letter to provide, subject to the terms and conditions therein,
Debt Financing. As of the date hereof, the Debt Commitment Letter has not been
amended or modified and the commitment contained in such letter has not been
withdrawn or rescinded in any respect. Parent or Holdco has fully paid or is
paying, or has caused or is causing to be fully paid, substantially
contemporaneously with the execution and delivery of this Agreement, any and all
commitment fees or other fees in connection with the Debt Commitment Letter that
are payable on or prior to the date hereof. The net proceeds contemplated by the
Debt Commitment Letter, together with the net proceeds contemplated by the
Crestview Equity Commitment and the equity commitment of the Macquarie Investor
hereunder and cash and cash equivalents available to Parent, will, in the
aggregate, be sufficient to consummate the Transactions upon and in accordance
with the terms and conditions contemplated by the Merger Agreement and this
Agreement.
     3.2 Representations and Warranties of the Investors. Each Investor,
severally and not jointly, hereby represents and warrants to Parent solely with
respect to itself that:
          (a) Organization. Such Investor is duly organized, validly existing
and in good standing under the Laws of the jurisdiction of its organization.
Such Investor has corporate or other power and authority to own or lease all of
its properties and assets and to carry on its business as it is now being
conducted.

10



--------------------------------------------------------------------------------



 



          (b) Authority; No Violation.
               (1) Such Investor has the corporate or other power and authority
to execute and deliver this Agreement and to consummate the Investment
Transactions. The execution and delivery of this Agreement by such Investor and
the consummation of the Investment Transactions have been duly and validly
approved by the board of directors or other governing body of such Investor and
no other corporate or other proceedings on the part of such Investor are
necessary to approve this Agreement and to consummate the Investment
Transactions. This Agreement has been duly and validly executed and delivered by
such Investor and (assuming due authorization, execution and delivery by Parent
and the other Investor) constitutes the valid and binding obligations of such
Investor.
               (2) Assuming the truth and accuracy of the representations and
warranties of Parent contained in Section 3.1(b)(3), neither the execution and
delivery of this Agreement by such Investor, nor the consummation of the
Investment Transactions, nor compliance by such Investor with any of the terms
or provisions of this Agreement, will violate any provision of the
organizational or governing documents of such Investor.
          (c) Purchase for Investment. Such Investor acknowledges that the
Securities have not been registered under the Securities Act or under any state
securities Laws. Such Investor (1) is acquiring the Securities pursuant to an
exemption from registration under the Securities Act solely for investment with
no present intention to distribute any of the Securities to any Person,
(2) acknowledges that it shall be prohibited from selling or otherwise disposing
of any of the Securities except in compliance with the registration requirements
or exemption provisions of the Securities Act and any other applicable
securities Laws, (3) has such knowledge and experience in financial and business
matters and in investments of this type that it is capable of evaluating the
merits and risks of its investment in the Securities and of making an informed
investment decision and (4) is an “accredited investor” (as that term is defined
by Rule 501 of the Securities Act).
          (d) Financial Capability. With respect to the Crestview Investor:
(i) such Investor has delivered to Parent a true, correct and complete copy, as
of the date of this Agreement, of an executed equity commitment letter from the
Crestview Funds (the “Crestview Equity Commitment Letter”), pursuant to which
the Crestview Funds have committed, subject to the terms and conditions therein,
to invest the cash amounts set forth therein (the “Crestview Investment
Commitment”); and (ii) as of the date of this Agreement, the Crestview Equity
Commitment Letter has not been amended or modified and the Crestview Investment
Commitment contained in such letter has not been withdrawn or rescinded in any
respect.
          (e) Non-U.S. Person Status. The Crestview Investor represents and
warrants that it is not a Non-U.S. Person. The Macquarie Investor represents and
warrants that it is a Non-U.S. Person.

11



--------------------------------------------------------------------------------



 



ARTICLE IV
COVENANTS
     4.1 Conduct of Business Prior to the Investment Closing. During the period
from the date of this Agreement to the Investment Closing, except as expressly
contemplated or permitted by this Agreement or a provision of Section 5.3 of the
Parent Disclosure Letter delivered pursuant to the Merger Agreement, Parent
will, and will cause each of the Parent Subsidiaries to, (a) use commercially
reasonable efforts to maintain and preserve in all material respects intact its
business organization, Employees and advantageous business relationships and
retain the services of its key officers and key Employees and (b) use reasonable
best efforts to comply in all material respects with the Communications Act and
FCC Regulations in the operation of its businesses regulated by the FCC.
     4.2 Parent Forbearances. During the period from the date of this Agreement
to the Investment Closing, except as expressly contemplated or permitted by this
Agreement or Section 5.3 of the Parent Disclosure Letter delivered pursuant to
the Merger Agreement, Parent will not, and Parent will not permit any of the
Parent Subsidiaries to, without the prior written consent of the Crestview
Investor (in its reasonable discretion) and the Macquarie Investor (in its
reasonable discretion), take any of the actions set forth in Sections 5.3(a)
through (i) of the Merger Agreement.
     4.3 Regulatory Matters; Third Party Consents.
          (a) Parent will promptly prepare and file with the SEC the Joint
Proxy/Information Statement and Parent will promptly prepare and file with the
SEC the Form S-4 in which the Joint Proxy/Information Statement will be included
as a prospectus. Parent will use its commercially reasonable efforts to have the
Form S-4 declared effective under the Securities Act as promptly as practicable
after such filing, and thereafter mail or deliver the Joint Proxy/Information
Statement to its respective stockholders.
          (b) Parent, on the one hand, and each Investor, on the other hand,
will cooperate with each other and use their respective commercially reasonable
efforts to promptly prepare and file, or cooperate in the filing of, all
necessary documentation, including all applications, notices, reports and
petitions, to obtain as promptly as practicable all permits, consents, approvals
and authorizations of all third parties and Governmental Entities that are
necessary or advisable to consummate the Merger Agreement and the Investment
Transactions and to comply in all material respects with the terms and
conditions of all such permits, consents, approvals and authorizations of all
such Governmental Entities. Parent, on the one hand, and each Investor, on the
other hand, will have the right to review in advance, and, to the extent
practicable, each will consult the other on, in each case subject to applicable
Laws relating to the exchange of information, all the information relating to
Parent or such Investor, as the case may be, and any of their respective
Subsidiaries, which appear in any filing made with, or written materials
submitted to, any third party or any

12



--------------------------------------------------------------------------------



 



Governmental Entity in connection with the Merger Agreement or the Investment
Transactions. In exercising the foregoing right, Parent, on the one hand, and
each Investor, on the other hand, will act reasonably and as promptly as
practicable. Parent, on the one hand, and each Investor, on the other hand, will
consult with each other with respect to the efforts to obtain of all permits,
consents, approvals and authorizations of all third parties and Governmental
Entities necessary or advisable to consummate the Merger Agreement and the
Investment Transactions, and each party will keep the other apprised of the
status of those efforts.
          (c) Parent, on the one hand, and each Investor, on the other hand,
will, upon request, furnish to the other Parties all information concerning
itself, its Subsidiaries, directors, officers and stockholders and such other
matters as may be reasonably necessary or advisable in connection with the Joint
Proxy/Information Statement, the Form S-4 or any other statement, filing, notice
or application made by or on behalf of Parent, such Investor or any of their
respective Subsidiaries to any Governmental Entity in connection with the
Investment Transactions. Parent shall promptly notify each Investor of the
receipt of any comments of the SEC staff with respect to the Joint
Proxy/Information Statement and of any requests by the SEC for any amendment or
supplement thereto or for additional information and shall provide to such
Investor, as promptly as reasonably practicable, copies of all written
correspondence between Parent or any of its Representatives and the SEC with
respect to the Joint Proxy/Information Statement. If comments are received from
the SEC staff with respect to the preliminary Proxy Statement, Parent shall use
its commercially reasonable efforts to respond as promptly as reasonably
practicable to such comments. Parent shall provide each Investor and its legal
counsel with a reasonable opportunity to review any amendment or supplement to
each of the preliminary and the definitive Joint Proxy/Information Statement
prior to filing with the SEC and shall cooperate with each Investor with respect
to additions, deletions or changes suggested by such Investor in connection
therewith. Each Investor shall promptly provide Parent with such information as
may be required to be included in the Joint Proxy/Information Statement or as
may be reasonably required to respond to any comment of the SEC staff.
          (d) Parent, on the one hand, and each Investor, on the other hand,
will promptly advise the other Parties upon receiving any communication from any
Governmental Entity relating to any consent or approval which is required for
consummation of the Merger Agreement or the Investment Transactions, including
the Merger Closing Conditions.
          (e) Each Investor will promptly take, all commercially reasonable
actions necessary (1) to secure the Investment HSR Clearance and/or to resolve
any objections asserted by any Governmental Entity with respect to the
Investment Transactions under any antitrust Law and (2) to prevent the entry of,
and to have vacated, lifted, reversed or overturned, any decree, judgment,
Injunction or other order that would prevent, prohibit, restrict or delay the
consummation of the Investment Transactions; provided, that no Investor shall be
required by this Section 4.3(e) to take or agree to undertake any action,
including entering into any consent decree, hold separate order or other
arrangement, that would, in the reasonable judgment of such Investor,

13



--------------------------------------------------------------------------------



 



materially impact the value or benefits to such Investor of the transactions
contemplated hereby.
          (f) Parent, on the one hand, and each Investor, on the other hand,
will (A) diligently take, or cooperate in the taking of, all necessary,
desirable, proper and commercially reasonable actions, and provide any
additional information, reasonably required or requested by the FCC with respect
to the FCC Applications, (B) keep the other informed of any material
communications (including any meeting, conference or telephonic call) and will
provide the other copies of all correspondence, including electronic
correspondence, between it (or its advisors) and the FCC with respect to the FCC
Applications, (C) permit the other to review any material communication relating
to the FCC Applications to be given by it to the FCC, (D) use reasonable efforts
to notify the other in the event it becomes aware of any other facts, actions,
communications or occurrences that might directly or indirectly adversely affect
the FCC’s timely approval of the FCC Applications; (E) cooperate in the
preparation and filing of oppositions to any petitions to deny or other
objections filed with respect to the FCC Applications and any requests for
reconsideration or judicial review of the Initial Order, and (F) not take any
action that would reasonably be expected to materially delay, materially impede
or prevent receipt of approval of the Initial Order. Parent shall be permitted
to execute or agree (orally or otherwise) to any settlements, undertakings,
consent decrees, stipulations or other agreements in respect of any Investor or
any FCC Application without such Investor’s prior written consent (not to be
unreasonably withheld); provided, that prior written consent of such Investor to
any such settlement, undertaking, consent decree, stipulation or other agreement
shall be required to the extent that such settlement, undertaking, consent
decree, stipulation or other agreement would reasonably be expected to
materially and adversely diminish the benefits expected to be derived by such
Investor from the transactions contemplated hereby (whether by reason of impact
on such Investor’s existing businesses or assets or on Parent’s business or
assets).
     4.4 Access to Information.
          (a) Upon reasonable notice and subject to applicable Laws relating to
the exchange of information, Parent will, and will cause each of its
Subsidiaries to, afford to each Investor and its Representatives, reasonable
access, during normal business hours during the period prior to the Investment
Closing Date, to all its personnel, properties, books, Contracts, commitments
and records, and, during such period, the Parties will, and will cause its
Subsidiaries to, make available to the other party (1) a copy of each report,
schedule, registration statement and other document filed or received by it
during such period pursuant to the requirements of federal or state securities
Laws (other than reports or documents that such party is not permitted to
disclose under applicable Law) and (2) all other information concerning its
business, properties and personnel as the other may reasonably request. Neither
Parent nor any of its Subsidiaries will be required to provide access to or to
disclose information where such access or disclosure would jeopardize the
attorney-client privilege of Parent or its Subsidiaries or contravene any Law,
rule, regulation, order, judgment, decree, fiduciary duty or binding agreement
entered into prior to the date of this Agreement. The Parties

14



--------------------------------------------------------------------------------



 



will make appropriate substitute disclosure arrangements under circumstances in
which the restrictions of the preceding sentence apply. In addition to the
foregoing, from the period beginning immediately after the receipt of Investment
HSR Clearance until the Investment Closing Date, Parent will use its reasonable
best efforts to (A) afford each Investor and its authorized Representatives full
and free access, during regular business hours, to Parent’s personnel and allow
such Investor to hold meetings with such personnel; (B) afford each Investor the
right to visit and inspect Parent’s properties; and (C) provide each Investor
with copies of Parent’s weekly pacing reports and monthly P&L reports on a
market basis and any other reports reasonably requested by such Investor.
          (b) From and after the Investment Closing Date, each Party shall, and
shall cause its Affiliates and Representatives to, treat all materials and
information provided pursuant to this Agreement as confidential. Notwithstanding
the foregoing, the restrictions set forth in this Section 4.4(b) shall not apply
to the extent that any Person otherwise restricted hereunder can demonstrate
that the applicable information (1) was acquired on a non-confidential basis by
such Person, (2) is in the public domain through no fault of such Person or any
of its Affiliates or Representatives or (3) is required to be disclosed by
applicable Law (whether by deposition, interrogatory, request for documents,
subpoena, civil investigative demand or similar process) after providing prompt
written notice of such request so that the other Party may seek an appropriate
protective order or other appropriate remedy.
          (c) No investigation by any Party or its Representatives will affect
the representations and warranties of such Party set forth in this Agreement.
     4.5 Advice of Changes. Parent and each Investor will promptly advise the
other Parties of any change or event (a) having, or that would be reasonably
likely to have, individually or in the aggregate, a Material Adverse Effect on
Parent or materially adversely affect such Investor’s ability to consummate the
Investment Transactions, as the case may be or (b) that it believes would, or
would be reasonably likely to, cause or constitute a material breach of any of
its representations, warranties or covenants contained in this Agreement, except
that (1) no such notification will affect the representations, warranties or
covenants of the Parties (or remedies with respect thereto) or the conditions to
the obligations of the Parties under this Agreement and (2) a failure to comply
with this Section 4.5 will not constitute the failure of any condition set forth
in Article VI to be satisfied unless the underlying effect or material breach
would independently result in the failure of a condition set forth in Article VI
to be satisfied.
ARTICLE V
ADDITIONAL AGREEMENTS
     5.1 Cumulus Media Partners. Parent shall use commercially reasonable
efforts to, on or before the Investment Closing Date, consummate the
transactions contemplated by that certain Exchange Agreement, dated as of
January 31, 2011, by and among Parent, The Blackstone Group and the other
parties signatory thereto

15



--------------------------------------------------------------------------------



 



(the “Exchange Agreement”) and shall make all necessary consents, approvals and
filings contemplated therein. Parent will promptly advise the Investors upon
receiving any material communication from any Governmental Entity, the consent
or approval of which is required for consummation of the transactions
contemplated by the Exchange Agreement. Without the prior written consent of the
Crestview Investor and the Macquarie Investor (in each case, not to be
unreasonably withheld), Parent will not effect any material amendment to the
terms of the Exchange Agreement.
     5.2 Certain Transactions. Parent shall not merge or consolidate into, or
sell, transfer or lease all or substantially all of its property or assets to,
any other party unless the successor, transferee or lessee party, as the case
may be (if not Parent), expressly assumes the due and punctual performance and
observance of each and every covenant and condition of this Agreement to be
performed and observed by Parent.
     5.3 Nasdaq Stock Market Listing. Parent will use commercially reasonable
efforts to cause the shares of Parent Class A Common Stock to be issued pursuant
to this Agreement and the shares of Parent Class A Common Stock reserved for
issuance pursuant to the exercise of the Investor Warrants or reserved for
conversion or exchange of Class B Warrant Shares or conversion of Parent
Series C Preferred, to be approved for listing on the Nasdaq Stock Market,
subject to official notice of issuance, prior to the Investment Closing.
     5.4 Monitoring Fee. At or prior to the Investment Closing, Parent and the
Crestview Investor shall enter into a customary monitoring agreement pursuant to
which Parent will pay to an Affiliate of the Crestview Investor designated by
the Crestview Investor a monitoring fee in the amount set forth on Exhibit F,
payable quarterly in arrears, until the fifth (5th) anniversary of the
Investment Closing (the “Monitoring Agreement”).
     5.5 Registration Rights Agreement. Prior to the Investment Closing, each
Party shall negotiate in good faith with the other Parties to enter into,
concurrently with the Investment Closing, the Registration Rights Agreement.
     5.6 Stockholders Agreement. Prior to the Investment Closing, each Party
shall negotiate in good faith with the Parent Significant Stockholders and the
other Parties to enter into, concurrently with the Investment Closing, the
Stockholders Agreement.
     5.7 Shareholder Rights Plan. On the Investment Closing Date, the Parent
Board shall adopt a shareholders rights plan substantially upon terms the terms
set forth in Exhibit G.
     5.8 Employee Incentive Plan. Parent shall, prior to distribution of the
Joint Proxy/Information Statement to its stockholders, submit to its
stockholders, whether at a meeting or by majority action taken by written
consent without a meeting, a proposal to approve a new employee incentive equity
plan substantially upon terms set forth in

16



--------------------------------------------------------------------------------



 



Exhibit H (the “New Incentive Plan”), and, contemporaneously with the Investment
Closing, shall make the grant of initial awards thereunder that is described in
Exhibit H.
     5.9 Debt Commitments.
          (a) Parent hereby affirms and agrees that it is bound by the
provisions set forth in its Debt Commitment Letter and that each Investor is in
accordance with the terms of such Debt Commitment Letter an express third-party
beneficiary thereof, subject to the limitations set forth in such Debt
Commitment Letter, and that the Debt Commitment Letter provides that the
Financing Documentation (as defined in the Debt Commitment Letter) shall contain
equivalent provisions upon execution thereof in respect of periods prior to the
Effective Time of the Merger. Parent shall not, without the consent of an
Investor, amend or waive such requirement that the Financing Documentation
contain such equivalent third-party beneficiary provisions with respect to such
Investor.
          (b) Parent will use its reasonable best efforts to take, or cause to
be taken, all actions and to do, or cause to be done, all things necessary,
proper or advisable to arrange and obtain the Debt Financing on the terms and
conditions described in the Debt Commitment Letters and will not permit any
amendment or modification to be made to, or any waiver of any provision or
remedy under, the Debt Commitment Letters and, to the extent definitive
agreements with respect to the Debt Financing have been entered into, such
agreements (but solely with respect to such actions to be taken prior to the
Effective Time of the Merger), without the prior written consent of each
Investor. Without limiting the foregoing, Parent shall use commercially
reasonable efforts to negotiate and enter into definitive agreements with
respect to the Debt Commitment Letters on terms and conditions contained in the
Debt Commitment Letters or consistent in all material respects with the Debt
Commitment Letters as promptly as practicable after the date of this Agreement.
In the event that Parent is unable to enter into such definitive agreements,
Parent shall cooperate and consult with the Investors to arrange and obtain
alternative debt financing if so elected by any Party, which will be on terms
acceptable to the Investors.
          (c) Parent shall use reasonable best efforts to (1) provide the
Investors and their Representatives with a reasonable opportunity to participate
with Parent in all discussions (including any meeting, conference or telephonic
call) with any lender providing a commitment under a Debt Commitment Letter and
(2) consult with the Investors on all definitive agreements with respect to any
Debt Commitment Letter and (3) cooperate with the Investors with respect to
additions, deletions or changes suggested by the Investors in connection
therewith.
          (d) The rights and obligations contained in Section 5.9(c)(3) shall
not apply to the Macquarie Investor to the extent (and only to the extent) that
such rights or obligations involve actions to be taken directly in respect of
any Affiliate of the Macquarie Investor that is party to a Debt Commitment
Letter, acting in its capacity as a lender. For the avoidance of doubt, this
Section 5.9(d) shall not apply to any actions to

17



--------------------------------------------------------------------------------



 



be taken directly in respect of the lead arranger, administrative agent or any
other lender under the Debt Financing that is not an Affiliate of the Macquarie
Investor.
     5.10 Actions under this Agreement and the Merger Agreement. Neither Parent
nor any of its Subsidiaries shall (a) waive compliance with any covenants,
agreements or conditions to closing specified in Article VII of the Merger
Agreement (the “Merger Closing Conditions”), (b) amend or modify the Merger
Agreement, (c) terminate the Merger Agreement, (d) agree to set the Election
Deadline on a date that is fewer than ten (10) Business Days preceding the
anticipated Closing Date under the Merger Agreement, or (e) take any other
actions with respect to rights and obligations under the Merger Agreement,
unless in the case of (a) through (e) above, such action has been approved by
each Investor; provided, that Parent and its Subsidiaries may, without the
consent of either Investor, extend the End Date to a date that is not later than
fifteen (15) months after the date of this Agreement; and, provided further,
that if the Crestview Investor or the Macquarie Investor, as the case may be, is
a Withdrawing Investor pursuant to Section 5.11, then any action described in
(a) through (e) above shall require only the approval of the Crestview Investor
(if it is the Continuing Investor) or the Macquarie Investor (if it is the
Continuing Investors), as the case may be. In the event that the Merger Closing
Conditions are satisfied or, with consent of each Investor (or the Continuing
Investor(s), as the case may be), validly waived, any Investor that has funded
its Investment Amount or is willing to fund its Investment Amount (each, a
“Funding Investor”) may, with the consent of Parent, terminate the participation
in the transaction of any such other Investor (the “Failing Investor”) if the
Failing Investor does not fund its Investment Amount or asserts in writing its
unwillingness to fund its Investment Amount; provided that such termination
shall not affect Parent’s or the Funding Investor’s rights against such Failing
Investor with respect to such failure to fund, including those set forth in
Sections 5.14 and 5.15. Notwithstanding any provisions of this Agreement to the
contrary, the Continuing Investor may replace the Failing Investor’s Investment
Amount with the consent of Parent (such consent not to be unreasonably
withheld). If an Investor becomes a Failing Investor, such Failing Investor
shall no longer be entitled to any approval or consent rights under this
Agreement.
     5.11 Withdrawing Investor. If there is a right of an Investor to terminate
this Agreement with respect to itself, or a right of Parent to terminate the
Merger Agreement, pursuant to the terms hereof or thereof, and if such Investor
desires to terminate this Agreement with respect to itself, or an Investor
desires that Parent terminate the Merger Agreement, as a result thereof, such
Investor (the “Withdrawing Investor”) shall notify Parent and the other Investor
of such desire. If Parent and the other Investor (the “Continuing Investor”)
desire to consummate the Investment Transactions without any involvement by the
Withdrawing Investor, then Parent, the Continuing Investor and the Withdrawing
Investor shall cooperate in such reasonable arrangements to permit Parent and
the Continuing Investor to proceed with the Investment Transactions and to
terminate any liability or obligation of the Withdrawing Investor under this
Agreement (other than with respect to any breach by the Withdrawing Investor of
this Agreement, the Crestview Equity Commitment Letter (solely with respect

18



--------------------------------------------------------------------------------



 



to the Crestview Investor) and its Sponsor Guarantee prior to the date of the
completion of such arrangements).
     5.12 Contribution With Respect to Sponsor Guarantees. In the event that the
Merger Agreement is terminated, Parent and each of the Investors shall cooperate
in defending any claim that Parent and the Investors are or any one of them is
liable to pay the Parent Termination Fee (or any portion thereof) and/or any
amounts pursuant to Section 6.13(d) of the Merger Agreement (such amounts, the
“6.13(d) Expenses”). Subject to Section 5.13 (including, for the avoidance of
doubt, the Investor Liability Cap), in the event that the Merger Agreement is
terminated and Parent or any Investor has paid the Parent Termination Fee (or
any portion thereof) and/or any 6.13(d) Expenses in excess of such Party’s pro
rata share thereof (based on such Party’s Investment Percentage), Parent and
each Investor hereby covenants and agrees to contribute to the amount paid by
Parent and/or the other Investor in respect of the Parent Termination Fee and/or
the 6.13(d) Expenses so that Parent and each Investor will have paid an amount
equal to such Party’s pro rata share thereof (based on such Party’s Investment
Percentage).
     5.13 Cross Indemnification.
          (a) In the event that (1) the Merger Agreement is terminated and the
Parent Termination Fee and/or the 6.13(d) Expenses are payable to the Company
thereunder and (2) the Crestview Investor’s breach of its obligations hereunder
or under the Crestview Equity Commitment Letter caused the termination giving
rise to such obligation to pay the Parent Termination Fee and/or the 6.13(d)
Expenses, then the Crestview Investor shall indemnify and hold harmless each of
Parent and the Macquarie Investor from and against their respective pro rata
shares (based on such Parties’ respective Investment Percentages) of the Parent
Termination Fee and/or the 6.13(d) Expenses (the “Crestview Indemnifiable
Losses”). For purposes of this Section 5.13(a), the Crestview Investor shall not
be deemed to be in breach of its obligations hereunder or under the Crestview
Equity Commitment Letter if (A) the conditions set forth in Article VI have been
satisfied and (B) the Crestview Investor certifies in writing to Parent and the
Macquarie Investor that it is prepared and willing to contribute or cause to be
contributed its Investment Amount but the Crestview Investor has not contributed
or caused to be contributed its Investment Amount because the Macquarie Investor
has refused to contribute or cause to be contributed its Investment Amount in
breach of this Agreement. Notwithstanding anything herein to the contrary, in no
event shall the liability of the Crestview Investor under this Section 5.13(a)
exceed the sum of the pro rata shares (based on Investment Percentages) of the
Parent and the Macquarie Investor of the Parent Termination Fee and
Section 6.13(d) Expenses.
          (b) In the event that (1) the Merger Agreement is terminated and the
Parent Termination Fee and/or the 6.13(d) Expenses are payable to the Company
thereunder and (2) the Macquarie Investor’s breach of its obligations hereunder
caused the termination giving rise to such obligation to pay the Parent
Termination Fee and/or the 6.13(d) Expenses, then the Macquarie Investor shall
indemnify and hold harmless each of Parent and the Crestview Investor from and
against Parent’s and the Crestview

19



--------------------------------------------------------------------------------



 



Investor’s respective pro rata shares (based on such Parties’ respective
Investment Percentages) of the Parent Termination Fee and/or the 6.13(d)
Expenses (the “Macquarie Indemnifiable Losses”). For purposes of this
Section 5.13(b), the Macquarie Investor shall not be deemed to be in breach of
its obligations hereunder if (A) the conditions set forth in Article VI have
been satisfied and (B) the Macquarie Investor certifies in writing to Parent and
the Crestview Investor that it is prepared and willing to contribute or cause to
be contributed its Investment Amount but the Macquarie Investor has not
contributed or caused to be contributed its Investment Amount because the
Crestview Investor has refused to contribute or cause to be contributed its
Investment Amount in breach of this Agreement or the Crestview Equity Commitment
Letter. Notwithstanding anything herein to the contrary, in no event shall the
liability of the Macquarie Investor under this Section 5.13(b) exceed the sum of
the pro rata shares (based on Investment Percentages) of the Parent and the
Crestview Investor of the Parent Termination Fee and Section 6.13(d) Expenses.
          (c) In the event that (1) the Merger Agreement is terminated and the
Parent Termination Fee and/or the 6.13(d) Expenses are payable to the Company
thereunder and (2) the termination giving rise to such obligation to pay the
Parent Termination Fee and/or the 6.13(d) Expenses was not caused by (A) the
breach of any Investor hereunder or under the Crestview Equity Commitment Letter
(solely with respect to the Crestview Investor) or (B) the failure of any lender
to provide the Debt Financing to Holdco at the Closing in breach of the Debt
Commitment Letters or, to the extent definitive agreements with respect to the
Debt Commitment Letters have been entered into, such agreements, then Parent
shall indemnify and hold harmless each Investor from and against the Parent
Termination Fee and/or the 6.13(d) Expenses.
          (d) Parent agrees that if the Transactions are not consummated due to
the failure of any lender to provide the Debt Financing to Holdco at the Closing
in breach of the Debt Commitment Letters or, to the extent definitive agreements
with respect to the Debt Commitment Letters have been entered into, such
agreements, then each Investor shall be entitled to bring or maintain any claim,
action or proceeding against any lender in connection with such Debt Financing,
subject to the terms and conditions of the Debt Commitment Letter, for any
damages resulting from such breach and shall be entitled to recover (on a pro
rata basis with Parent based on such Investor’s Investment Percentage) any
proceeds received by Parent as a result of any recovery, judgment or damages of
any kind against any lender.
          (e) To the extent that the amount paid by any Investor, pursuant to
the Merger Agreement or its Sponsor Guarantee, in respect of the 6.13(d)
Expenses, exceeds such Investor’s pro rata share (based on Investment
Percentages) of $600,000, Parent shall indemnify such Investor for the amount of
such excess.
     5.14 Notice of Closing. Parent will use its reasonable best efforts to
provide each Investor with at least fifteen (15) days’ prior notice of the
Closing Date under the Merger Agreement. Any notices or correspondence received
by Parent under, in connection with, or related to the Merger Agreement shall be
promptly provided to each Investor in accordance with Section 8.4(a).

20



--------------------------------------------------------------------------------



 



          5.15 Macquarie Investor Syndication. Prior to the Investment Closing,
the Macquarie Investor shall have the opportunity to sell or assign to third
parties up to the full amount of the Syndication Portion of the Macquarie
Investor’s aggregate Investment Amount (the “Macquarie Investor Syndication”);
provided, that (a) no such assignment or purchase will relieve the Macquarie
Investor of its obligations hereunder; (b) any such purchaser or assignee will
not be entitled to purchase Parent Straight Preferred and instead will only be
entitled to purchase shares of Parent Class A Common Stock (if not a Non-U.S.
Person), Parent Series C Preferred or, if a Non-U.S. Person, Class B Warrants,
and (c) the Macquarie Investor will not be permitted to so syndicate to a single
transferee (or one or more transferees with the same “ultimate parent entity”
for HSR Clearance purposes) an amount of Parent securities that would require
such assignee to obtain HSR Clearance in respect of such purchase of Parent
securities, or that would require that such transferee be named in the FCC
Applications, or that would involve such purchaser, assignee or its Affiliates
acquiring more than 4.99% of the outstanding voting securities of Parent for
purposes of the Communications Act or FCC Regulations. The price per share of
Parent Class A Common Stock, Class B Warrants, or Parent Series C Preferred,
syndicated by the Macquarie Investor, and the other terms and conditions of such
sale, shall be set by the Macquarie Investor in its discretion and may vary from
buyer to buyer, so long as Parent receives at the Investment Closing $4.34 per
share of Parent Class A Common Stock, or Class B Warrant Share, or share of
Parent Common Stock into which the Parent Series C Preferred is convertible
(including Class B Warrants if Parent Series C Preferred is exchanged for
Class B Warrants), so syndicated by the Macquarie Investor. Parent will use
commercially reasonable efforts to provide to the Macquarie Investor, and will
cause its Subsidiaries to use commercially reasonable efforts to provide, at
Parent’s cost and expense as provided in Section 8.2, and will use commercially
reasonable efforts to cause its Representatives to provide, all cooperation
reasonably requested by the Macquarie Investor that is customary and reasonably
necessary in connection with arrangement of the Macquarie Investor Syndication
and causing the conditions in this Agreement to be satisfied, including
(1) assisting with the preparation of offering and syndication documents and
materials, including prospectuses, private placement memoranda, information
memoranda and packages, investor presentations, and similar documents and
materials, in connection with the Macquarie Investor Syndication, and providing
reasonable and customary authorization letters to the Macquarie Investor
authorizing the distribution of information to prospective investors and
containing customary information (all such documents and materials,
collectively, the “Offering Documents”), (2) participating in a reasonable
number of meetings, due diligence sessions and drafting sessions in connection
with the Macquarie Investor Syndication, including direct contact between senior
management and Representatives of Parent and its Subsidiaries and the Macquarie
Investor and potential investors in the Macquarie Investor Syndication,
(3) requesting Parent’s independent auditors to cooperate with the Macquarie
Investor’s commercially reasonable efforts to obtain accountant’s comfort
letters and consents from Parent’s independent auditors, (4) assisting in the
preparation of definitive Offering Documents, including underwriting or
securities purchase documents and other certificates and documents as may be
requested by the Macquarie Investor and (5) facilitating the evaluation by
potential investors in the Macquarie Investor Syndication, including taking
commercially reasonable actions

21



--------------------------------------------------------------------------------



 



necessary to permit such potential investors to evaluate Parent’s and its
Subsidiaries’ real property and current assets, cash management and accounting
systems, policies and procedures. In connection with the foregoing, Parent will
file with the SEC all Parent Reports for the annual and quarterly fiscal periods
ending on and after December 31, 2010 as soon as practicable but in any event
not later than (A) ninety (90) days following the end of Parent’s fiscal year,
in the case of annual reports on Form 10-K and (B) forty-five (45) days
following the end of each fiscal quarter of the Parent, in the case of quarterly
reports on Form 10-Q, all of which such Parent Reports will be Compliant. Parent
hereby consents to the use of Parent Subsidiaries’ logos in connection with the
Macquarie Investor Syndication; provided, however, that such logos are used
solely in a manner that is not intended, or reasonably likely, to harm or
disparage Parent or any Parent Subsidiary or the reputation or goodwill of
Parent or any Parent Subsidiary. In addition, promptly following the date
hereof, Parent shall engage Macquarie Capital (USA) Inc. (“Macquarie Capital”),
for no consideration or payment of any kind (exclusive of any payment that might
be made pursuant to the indemnification provisions thereof), to act as exclusive
placement agent in respect of the Parent Class A Common Stock, Class B Warrants
and Parent Series C Preferred to be placed out of the Syndication Portion. Such
engagement shall be on customary terms for such transactions at such time,
including, as applicable, representations, warranties, covenants, conditions and
indemnities; provided, that no consideration or payment of any kind (exclusive
of any payment that might be made pursuant to the indemnification provisions
thereof) shall be paid in connection therewith.
     5.16 Termination Fee. Parent affirms and agrees that any Termination Fee
under the Merger Agreement and any amounts payable pursuant to Section 8.2(c) of
the Merger Agreement received by Parent, will, in accordance with the terms of
the “Bank and Bridge Facilities Commitment Letter” of even date herewith, first
be shared ratably among Parent, the Crestview Investor, the Macquarie Investor
and the lenders under the Debt Commitment Letters to reimburse their respective
reasonable and documented expenses in connection with the transactions
contemplated by this Agreement and the Merger Agreement and, after payment of
such expenses, will be shared pro rata among Parent and the Investors based on
each Party’s respective Investment Percentage (but adjusted taking into account
the foregoing expense reimbursement of the Parties so that, in total, each Party
receives its pro rata share based upon its respective Investment Percentage of
total amounts received by the Parties hereunder) (and Parent will direct the
Company to pay to each Investor directly such Investor’s pro rata portion of the
Termination Fee and any amounts payable pursuant to Section 8.2(c) of the Merger
Agreement to be received by such Investor in accordance with the foregoing),
except that any Failing Investor or Withdrawn Investor shall not share in any
portion of the Termination Fee or any amounts payable pursuant to Section 8.2(c)
of the Merger Agreement, and any such Failing Investor’s or Withdrawn Investor’s
share shall be apportioned among Parent and the other Investors as provided in
this sentence.

22



--------------------------------------------------------------------------------



 



ARTICLE VI
INVESTMENT CLOSING CONDITIONS
     6.1 Conditions of Each Party to Investment Closing. The obligations of each
Party to effect the Investment Closing will be subject to the satisfaction, or
waiver by such Party, at or prior to the Investment Closing of the following
conditions:
          (a) Investment HSR Clearance. Investment HSR Clearance shall have been
obtained.
          (b) FCC. The Initial Order shall have been obtained.
          (c) No Injunctions or Restraints; Illegality. No Injunction preventing
the consummation of the Investment Transactions shall be in effect. No statute,
rule, regulation, order, Injunction or decree shall have been enacted, entered,
promulgated or enforced by any Governmental Entity that prohibits or makes
illegal consummation of the Investment Transactions.
          (d) Merger Transaction. All Merger Closing Conditions shall have been
satisfied or waived (subject to Section 5.10), and the Closing shall occur
concurrently with the Investment Closing. For the avoidance of doubt, a
determination of the satisfaction of, or waiver by, any Party of the Merger
Closing Conditions in accordance with this Section 6.1(d) shall not be deemed to
constitute a determination of the satisfaction or waiver of such conditions by
any other Party.
     6.2 Conditions of Parent to Investment Closing. The obligation of Parent to
effect the Investment Closing with respect to each Investor is also subject to
the satisfaction, or waiver by Parent, at or prior to the Investment Closing, of
the following conditions:
          (a) Representations. The representations and warranties of such
Investor set forth in this Agreement shall be true and correct as of the date of
this Agreement and as of the Investment Closing Date as though made on and as of
the Investment Closing Date (except that representations and warranties that by
their terms speak specifically as of the date of this Agreement or another date
will be true and correct as of such date); provided, that this condition shall
be deemed satisfied unless all inaccuracies in such representations and
warranties in the aggregate would have a material adverse effect on the ability
of such Investor to consummate the Investment Transactions at the Investment
Closing Date (ignoring solely for purposes of this proviso any reference to
materiality qualifiers contained in such representations and warranties), and
Parent shall have received a certificate signed on behalf of such Investor by an
authorized signatory of such Investor to the foregoing effect.
          (b) Performance of Obligations of such Investor. Such Investor shall
have performed in all material respects all obligations required to be performed
by it under this Agreement at or prior to the Investment Closing Date, and

23



--------------------------------------------------------------------------------



 



Parent shall have received a certificate signed on behalf of such Investor by an
authorized signatory of such Investor to such effect.
          (c) Investor Closing Deliverables. Such Investor shall have delivered,
or caused to be delivered, to Parent the items set forth in Section 2.5
applicable to it.
     6.3 Conditions of each Investor to the Investment Closing. The obligation
of each Investor to effect the Investment Closing is also subject to the
satisfaction or waiver by such Investor at or prior to the Investment Closing of
the following conditions:
          (a) Representations. The representations and warranties of Parent set
forth in Section 3.1 (other than the representations and warranties set forth in
Section 3.1(c)) shall be true and correct in all material respects as of the
date of this Agreement and as of the Investment Closing Date as though made on
and as of the Investment Closing Date (except that representations and
warranties that by their terms speak specifically as of the date of this
Agreement or another date will be true and correct in all material respects as
of such date), and each Investor shall have received a certificate signed on
behalf of Parent by the Chief Executive Officer or the Chief Financial Officer
of Parent to the foregoing effect. For the avoidance of doubt, it shall not be a
condition to the Investors’ obligations under this Agreement that the
representations and warranties of Parent made in Section 3.1(c) be true and
correct, either as of the date of this Agreement or as of the Investment Closing
Date, and the Investors’ sole remedy in respect thereof shall be as provided in
Section 8.1.
          (b) Performance of Obligations of Parent. Parent shall have performed
in all material respects all obligations required to be performed by it under
this Agreement at or prior to the Investment Closing Date, and each Investor
shall have received a certificate signed on behalf of Parent by the Chief
Executive Officer or the Chief Financial Officer of Parent to such effect.
          (c) Parent Closing Deliverables. Parent shall have delivered, or
caused to be delivered, to each Investor the items set forth in Section 2.4.
          (d) Financing. Parent or Holdco shall have received (simultaneously
with the Investment Closing) the proceeds of (1) the Debt Financing and (2) the
other Investors’ Investment Amounts; provided, that if the only condition to
funding the Debt Financing and/or the other Investors’ Investment Amounts that
is not satisfied at the Investment Closing is the contribution of the Investment
Amount to Parent by such Investor, then the conditions described in clauses
(1) and (2) in this Section 6.3(d) shall be deemed satisfied or waived.

24



--------------------------------------------------------------------------------



 



ARTICLE VII
TERMINATION
     7.1 Termination. This Agreement may be terminated prior to the Investment
Closing with respect to the applicable Parties as follows:
          (a) by mutual written agreement of Parent and one (1) or more
Investors, which termination shall be effective as between or among Parent and
such Investor(s);
          (b) by any Party with respect to itself, upon written notice to the
other Parties, if the Investment Closing shall not have occurred on or prior to
the End Date (as the End Date may be extended in accordance with
Section 8.1(b)(i) of the Merger Agreement and Section 5.10 of this Agreement),
which termination shall be effective with respect to such Party;
          (c) by any Party with respect to itself, upon written notice to the
other Parties, if any Governmental Entity of competent jurisdiction will have
enacted or issued any final and non-appealable Law or order or taken any other
final and non-appealable action enjoining or otherwise prohibiting consummation
of the Investment Transactions, which termination shall be effective with
respect to such Party; provided that the Party seeking to terminate this
Agreement pursuant to this Section 7.1(c) has complied with its obligations
under Section 4.3;
          (d) by any Party, upon written notice to the other Parties, if the
Merger Agreement shall have been terminated, which termination shall be
effective as among all Parties;
          (e) by any Investor with respect to itself, upon a breach of any
covenant or agreement on the part of Parent, or any failure of any
representation or warranty of Parent to be true and accurate, in any case such
that a condition set forth in Section 6.3(a) or (b) would not be satisfied and
such breach or failure is incapable of being cured, or if capable of being
cured, will not have been cured within thirty (30) days following receipt by
Parent of written notice of such breach or failure (or, if earlier, the End
Date), which termination shall be effective as between such Investor and Parent;
or
          (f) by Parent, with respect to any Investor, upon a breach of any
covenant or agreement on the part of such Investor, or any failure of any
representation or warranty of such Investor to be true and accurate, in any case
such that a condition set forth in Section 6.2(a) or (b) would not be satisfied
and such breach or failure is incapable of being cured, or if capable of being
cured, will not have been cured within thirty (30) days following receipt by
such Investor of written notice of such breach or failure (or, if earlier, the
End Date), which termination shall be effective as between Parent and such
Investor; provided, however, that the right to terminate this Agreement under
this Section 7.1(f) will not be available to Parent if it is then in breach of
any

25



--------------------------------------------------------------------------------



 



representation or warranty or covenant that would result in the closing
condition set forth in Section 6.3(a) or Section 6.3(b) not being satisfied.
     7.2 Effects of Termination. In the event of any termination of this
Agreement as provided in Section 7.1, this Agreement (other than Section 5.12,
5.13, 5.16, this Section 7.2 and Article VIII, which shall remain in full force
and effect) shall forthwith become wholly void and of no further force and
effect with respect to Parent and the applicable Investor(s); provided, that
nothing herein shall relieve any Party from liability for intentional breach of
this Agreement.
ARTICLE VIII
MISCELLANEOUS
     8.1 Survival of Representations, Warranties and Covenants; Indemnification.
          (a) None of the representations, warranties and covenants set forth in
this Agreement or in any instrument delivered pursuant to this Agreement will
survive the Investment Closing Date, except for those covenants and agreements
contained in this Agreement that by their terms apply or are to be performed in
whole or in part after the Investment Closing Date. Notwithstanding the
foregoing, the representations and warranties of Parent set forth in
Section 3.1(c) shall survive the Investment Closing until the date that is nine
(9) months after the Investment Closing and, notwithstanding any provision of
Law or this Agreement to the contrary, the Investors’ sole recourse in respect
of such representations and warranties shall be the right, but only if the
Investment Closing first occurs, to indemnification pursuant to Section 8.1(b).
          (b) Parent hereby covenants and agrees to indemnify each Investor and
any Investor Party from, and hold each of them harmless against, any and all
losses, claims, liabilities, damages and expenses of any kind or nature
whatsoever (collectively, “Losses”), that may be incurred by any of them or
asserted against or involve any of them as a result of, arising out of, or in
any way related to any inaccuracy in or breach of Section 3.1(c). If any
Investor shall deliver a notice of a claim for indemnification under this
Section 8.1(b) prior to the date which is nine (9) months after the Investment
Closing, then the obligation to indemnify in respect of such inaccuracy or
breach shall survive as to such claim, until such claim has been finally
resolved.
     8.2 Expenses. Subject to Section 5.16, each of the Parties shall bear and
pay all other costs and expenses incurred by it or on its behalf in connection
with the transactions contemplated pursuant to this Agreement, except that the
fees required for the filing of the Notification and Report Form pursuant to the
HSR Act by the Crestview Investor shall be borne one-half (1/2) by Parent and
one-half (1/2) by the Crestview Investor and the fees required for the filing of
the Notification and Report Form pursuant to the HSR Act by the Macquarie
Investor shall be borne one-half (1/2) by Parent, on the one hand, and one-half
(1/2) by the Macquarie Investor, on the other. Notwithstanding

26



--------------------------------------------------------------------------------



 



the foregoing but without limiting Section 5.16, contemporaneously with the
Investment Closing, Parent shall reimburse each Investor for all reasonable
out-of-pocket fees and expenses, including reasonable fees and expenses of such
Investor’s counsel and advisors, incurred by such Investor in connection with
the Investment Transactions.
     8.3 Post-Closing Third-Party Claims. If the Investment Closing occurs,
Parent will indemnify, defend and hold the Investors and the Investor Parties
harmless from all Losses arising out of or related to claims, litigation,
proceedings or investigations (“Claims”) (including derivative proceedings and
third party Claims) arising out of or related to this Agreement or the Merger
Agreement or the transactions contemplated hereby or thereby (including the
Merger, the Debt Financing, or the transactions contemplated by this Agreement),
excluding any Losses resulting from the gross negligence or willful misconduct
of an indemnified party.
     8.4 Notices. All notices and other communications in connection with this
Agreement will be in writing and will be deemed given if delivered personally,
sent via facsimile (with confirmation), mailed by registered or certified mail
(return receipt requested) or delivered by an express courier (with
confirmation) to the Parties at the following addresses (or at such other
address for a Party as will be specified by like notice):
          (a) If to any Investor, to such address as is set forth on Annex B
opposite such Investor’s name.
          (b) If to Parent:
Cumulus Media Inc.
3280 Peachtree Road, N.W.
Suite 2300
Atlanta, Georgia 30305
Attention: Richard S. Denning
Fax: (404) 949-0740
with a copy to (which copy alone shall not constitute notice):
Jones Day
1420 Peachtree Street, N.E.
Suite 800
Atlanta, Georgia 30309-3053
Attention: John E. Zamer
               David Phillips
Fax: (404) 581-8330
     8.5 Counterparts. This Agreement may be executed in two or more
counterparts, all of which will be considered one and the same agreement and
will become effective when counterparts have been signed by each of the Parties
and

27



--------------------------------------------------------------------------------



 



delivered to the other Party, it being understood that each Party need not sign
the same counterpart.
     8.6 Entire Agreement. This Agreement (including the documents and the
instruments referred to in this Agreement, including the Merger Agreement),
together with the Crestview Equity Commitment Letter (solely with respect to the
Crestview Investor) and the Sponsor Guarantees, (a) constitutes the entire
agreement and supersedes all prior agreements and understandings, both written
and oral, among the Parties with respect to the subject matter of this
Agreement, and (b) are not intended to confer on any Person other than the
Parties and their respective successors and permitted assigns any rights or
remedies hereunder. Each Party affirms to the other Parties that, except for
this Agreement and the further agreements and instruments referred to in this
Agreement, except for that certain letter agreement, dated as of the date
hereof, in the form attached hereto as Exhibit J, there are no other agreements
between or among any of the other Parties relating to the subject matter hereof.
     8.7 Governing Law. This Agreement will be governed and construed in
accordance with the internal Laws of the State of Delaware applicable to
Contracts made and wholly performed within such state, without regard to any
applicable conflict of laws principles.
     8.8 Jurisdiction.
          (a) Each of the Parties hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Delaware Court of Chancery (and if jurisdiction in the Delaware Court of
Chancery is unavailable, the Federal courts of the United States of America
sitting in the State of Delaware), and any appellate court from any thereof, in
any action or proceeding, whether in contract or in tort or otherwise, arising
out of or relating to this Agreement or in respect of any oral representations
made or alleged to be made in connection herewith, or for recognition or
enforcement of any judgment relating thereto, and each of the Parties hereby
irrevocably and unconditionally (1) agrees not to commence any such action or
proceeding except in the Delaware Court of Chancery (and if jurisdiction in the
Delaware Court of Chancery is unavailable, the Federal court of the United
States of America sitting in the State of Delaware), (2) agrees that any claim
in respect of any such action or proceeding may be heard and determined in the
Delaware Court of Chancery (and if jurisdiction in the Delaware Court of
Chancery is unavailable, the Federal courts of the United States of America
sitting in the State of Delaware), and any appellate court from any thereof,
(3) waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any such
action or proceeding in the Delaware Court of Chancery (and if jurisdiction in
the Delaware Court of Chancery is unavailable, the Federal courts of the United
States of America sitting in the State of Delaware), and (4) waives, to the
fullest extent it may legally and effectively do so, the defense of an
inconvenient forum to the maintenance of such action or proceeding in the
Delaware Court of Chancery (and if jurisdiction in the Delaware Court of
Chancery is unavailable, the Federal courts of the United States of America
sitting in the State of Delaware). Notwithstanding the foregoing, each of the
Parties agrees that it will not

28



--------------------------------------------------------------------------------



 



bring or support any action, cause of action, claim, cross-claim or third-party
claim of any kind or description, whether in law or in equity, whether in
contract or in tort or otherwise, against the Financing Sources in any way
relating to this Agreement, including but not limited to any dispute arising out
of or relating in any way to the Debt Commitment Letter or the performance
thereof, in any forum other than the Supreme Court of the State of New York,
Borough of Manhattan, or, if under applicable law exclusive jurisdiction is
vested in the Federal courts of the State of New York (and appellate courts
thereof). Each of the Parties agrees that a final judgment in any such action or
proceeding will be conclusive and may be enforced in other jurisdictions by suit
on the judgment or in any other manner provided by Law. EACH PARTY ACKNOWLEDGES
AND AGREES THAT ANY ACTION OR PROCEEDING, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR IN RESPECT OF ANY
ORAL REPRESENTATIONS MADE OR ALLEGED TO BE MADE IN CONNECTION HEREWITH, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT RELATING THERETO, IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THE CRESTVIEW EQUITY COMMITMENT LETTER
OR THE PERFORMANCE THEREOF. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (1) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE EITHER OF SUCH WAIVERS, (2) IT UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF SUCH WAIVERS, (3) IT MAKES SUCH WAIVERS VOLUNTARILY, AND (iv) IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.8(b).
     8.9 Publicity. None of the Parties will, and none of the Parties will
permit any of its Subsidiaries to, issue or cause the publication of any press
release or similar public announcement with respect to, or otherwise make any
public statement concerning, the Investment Transactions without the prior
consent (which consent will not be unreasonably withheld) of the other Parties;
provided, however, that any Party may, without the prior consent of the other
Parties (but after prior consultation with the other Parties to the extent
practicable under the circumstances) issue or cause the publication of any press
release or other public announcement to the extent required by Law or by the
rules and regulations of the Nasdaq Stock Market.
     8.10 Assignment. Except as provided in Section 5.15, neither this Agreement
nor any of the rights, interests or obligations hereunder shall be assigned by
any of the Parties (whether by operation of law or otherwise) without the prior
written consent of the other Parties and any attempt to do so will be null and
void; provided that any Investor may assign its rights and obligations under
this Agreement to any Affiliate

29



--------------------------------------------------------------------------------



 



(including any Affiliate of such Investor’s ultimate parent entity or general
partner of such Investor), but in each case only if the transferee agrees in
writing for the benefit of Parent to be bound by the terms of this Agreement
(any such transferee shall be included in the term “Investor”); provided,
further, that no such assignment shall relieve such Investor of its obligations
hereunder. Without limiting the foregoing, from and after the Investment
Closing, none of the rights of any Investor hereunder shall be assigned to, or
enforceable by, and none of the obligations of any Investor hereunder shall be
applicable to, any Person to whom an Investor may Transfer Securities (including
any shares of Common Stock issued upon exercise of the Warrants). Subject to the
preceding sentence, this Agreement shall be binding upon, inure to the benefit
of and be enforceable by the Parties hereto and their respective permitted
successors and assigns.
     8.11 Remedies.
          (a) The Parties agree that irreparable damage would occur in the event
that any of the provisions of this Agreement to which the right of specific
performance is applicable were not performed in accordance with their specific
terms or were otherwise breached and that in any such case any breach of this
Agreement could not be adequately compensated by monetary damages alone. Each
Party accordingly agrees, to the extent specific performance is available to any
of the other Parties under this Section 8.11, not to raise any objections to the
availability of the equitable remedy of specific performance to prevent or
restrain breaches or threatened breaches of, or to enforce compliance with, the
covenants and obligations of such Party under this Agreement all in accordance
with the terms of this Section 8.11. Any Party seeking an Injunction or
Injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement shall not be required to post a bond
or undertaking in connection with such order or Injunction sought in accordance
with the terms of this Section 8.11. Notwithstanding anything herein to the
contrary, the Parties further agree that, except as set forth in this
Section 8.11, Parent shall not be entitled to an Injunction or Injunctions to
prevent breaches of this Agreement against any Investor or otherwise obtain any
equitable relief or remedy against any Investor.
          (b) Prior to any valid termination of this Agreement pursuant to
Article VII, in accordance with and subject to this Section 8.11:
               (1) each Investor shall be entitled to seek and obtain an
Injunction or Injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement; and
               (2) Parent shall be entitled to seek and obtain an Injunction or
Injunctions to prevent breaches of this Agreement by any Investor and to enforce
specifically the terms and provisions of this Agreement; provided, however, that
no such Injunction or Injunctions or specific performance will be available to
prevent breaches of this Agreement or enforce specifically any term and
provision hereof unless and until (A) the conditions set forth in Article VI,
including the Merger Closing Conditions, have been and continue to be satisfied,
(B) the Debt Financing has been funded or is available for funding subject only
to a drawdown notice by Parent or Holdco

30



--------------------------------------------------------------------------------



 



and (C) Parent has irrevocably confirmed in a written notice delivered to each
Investor that, if the Equity Financing and Debt Financing are funded, the
conditions set forth in Sections 6.1 and 6.2 are satisfied or waived (which
waiver may be conditioned on the Investment Closing).
          (c) Notwithstanding anything herein to the contrary but subject in all
cases to each Investor’s rights to indemnification and contribution under
Sections 5.12 and 5.13, the Parties (1) agree that the maximum aggregate
liability of each Investor, its Affiliates and any of its Representatives for
monetary damages under or relating to this Agreement, or any of the
Transactions, to any Person shall be limited to an amount equal to the product
of (A) such Investor’s Investment Percentage multiplied by (B) the sum of
(i) the Parent Termination Fee, if the Merger Agreement is terminated and the
Parent Termination Fee is paid to the Company and (ii) if the Merger Agreement
is terminated and the 6.13(d) Expenses are paid to the Company, the lesser of
the actual amount of such 6.13(d) Expenses so paid and $600,000 (the “Investor
Liability Cap”) and (2) prior to any valid termination of this Agreement
pursuant to Article VII, or if, in connection with any such valid termination,
no Parent Termination Fee or 6.13(d) Expense is payable, then the sole and
exclusive remedy and recourse of any Party against any Investor and any Investor
Party for damages, equitable relief or otherwise under or related to this
Agreement shall be the equitable relief as provided in Section 8.11(b)(2) and no
other claim in law or equity of any kind may be made against such Investor.
Notwithstanding the preceding sentence, the Investor Liability Cap shall not
apply to the Crestview Investor under the circumstances described in
Section 5.13(a) and shall not apply to the Macquarie Investor under the
circumstances described in Section 5.13(b), and the Crestview Investor or the
Macquarie Investor, as the case may be, shall be liable for the Crestview
Indemnifiable Losses or the Macquarie Indemnifiable Losses, as the case may be,
in accordance with Section 5.13(a) or Section 5.13(b), as applicable, under the
circumstances and subject to the limitations described therein.
          (d) Parent acknowledges and agrees that it has no right of recovery
against, and no personal liability shall attach to, in each case with respect to
damages of Parent and its Affiliates, the Investor or any of the Investor
Parties, whether by or through attempted piercing of the corporate, limited
partnership or limited liability company veil, by or through a claim by or on
behalf of the Parent against any Investor Party, by the enforcement of any
assessment or by any legal or equitable proceeding, by virtue of any statute,
regulation or applicable Law, or otherwise, except for its rights to recover
from such Investor (but not any other Investor Party) subject to the Investor
Liability Cap and the other limitations described herein. Recourse against any
Investor shall be the sole and exclusive remedy of Parent and its Affiliates
against the Investor Parties in respect of any liabilities arising under, or in
connection with, this Agreement or the Investment Transactions. Notwithstanding
the foregoing, Parent shall be an intended third-party beneficiary of, with the
right to enforce, the Crestview Equity Commitment Letter in accordance with the
terms and conditions thereof.
     8.12 Amendment. This Agreement may be amended by the Parties hereto at any
time prior to the Investment Closing Date; provided, however, that no amendment
may be made that by Law requires further approval by Parent stockholders

31



--------------------------------------------------------------------------------



 



unless such further approval is first obtained. This Agreement may not be
amended except by an instrument in writing signed by the Parties.
     8.13 Waivers. The conditions to each Party’s obligation to consummate the
Investment Closing are for the sole benefit of such Party and may be waived by
such Party in whole or in part to the extent permitted by applicable Law. No
waiver of any Party to this Agreement shall be effective unless it is in a
writing signed by a duly authorized officer of the waiving Party that makes
express reference to the provision or provisions subject to such waiver.
     8.14 No Duty to Other Investors. Each Investor acknowledges that it has not
relied on any other Investor, and that no other Investor (or any Affiliate or
representative thereof) has acted as a financial advisor or fiduciary of such
Investor (or in any similar capacity) and has no duty to such Investor with
respect to this Agreement and the Investment Transactions. Each Investor
confirms to each other Investor that each Investor has conducted its own due
diligence in connection with its investment in the Issued Securities and the
Investment Transactions and the other Investors may therefore have information
different from, or additional to, the information possessed by such Investor. In
addition, although certain of the other Investors may have shared information
received by them (including information contained in third party reports
prepared for such other Investors) with such Investor, no representation or
warranty is being made with respect to such information by any such Investor or
any such third party. Nothing in this Section 8.14 is meant to limit any duty,
obligation or liability Parent may have to any Investor under this Agreement or
otherwise.
     8.15 Severability. If any provision of this Agreement or the application
thereof to any Person (including the officers and directors of the Investors and
Parent) or circumstance is determined by a court of competent jurisdiction to be
invalid, void or unenforceable, the remaining provisions hereof, or the
application of such provision to Persons or circumstances other than those as to
which it has been held invalid or unenforceable, shall remain in full force and
effect and shall in no way be affected, impaired or invalidated thereby, so long
as the economic or legal substance of the Investment Transactions is not
affected in any manner materially adverse to any Party provided, that this
Agreement shall not be enforced without giving effect to the limitations of any
amounts payable by any Investor hereunder to, as applicable, the Investor
Liability Cap or, under the circumstances and subject to the limitations
described in Section 5.13(a) or Section 5.13(b), as applicable, the Crestview
Indemnifiable Losses or the Macquarie Indemnifiable Losses, as the case may be.
Upon such determination, the Parties shall negotiate in good faith in an effort
to agree upon a suitable and equitable substitute provision to effect the
original intent of the Parties.
     8.16 Interpretation. Unless the express context otherwise requires:
          (a) the words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement;

32



--------------------------------------------------------------------------------



 



          (b) terms defined in the singular shall have a comparable meaning when
used in the plural, and vice versa;
          (c) the terms “Dollars” and “$” mean U.S. dollars;
          (d) references herein to a specific Section, Subsection, Recital,
Schedule or Exhibit shall refer, respectively, to Sections, Subsections,
Recitals, Schedules or Exhibits of this Agreement;
          (e) wherever the word “include,” “includes” or “including” is used in
this Agreement, it shall be deemed to be followed by the words “without
limitation”;
          (f) references herein to any gender shall include each other gender;
          (g) references herein to any Person shall include such Person’s heirs,
executors, personal representatives, administrators, successors and assigns;
provided, however, that nothing contained in this Section 8.16 is intended to
authorize any assignment or transfer not otherwise permitted by this Agreement;
          (h) references herein to a Person in a particular capacity or
capacities shall exclude such Person in any other capacity;
          (i) with respect to the determination of any period of time, (1) the
word “from” means “from and including” and the words “to” and “until” each means
“to but excluding” and (2) time is of the essence;
          (j) the word “or” shall be disjunctive but not exclusive;
          (k) references herein to any Law shall be deemed to refer to such Law
as amended, modified, codified, reenacted, supplemented or superseded in whole
or in part and in effect from time to time, and also to all rules and
regulations promulgated thereunder;
          (l) the headings contained in this Agreement are intended solely for
convenience and shall not affect the rights of the Parties; and
          (m) if the last day for the giving of any notice or the performance of
any act required or permitted under this Agreement is a day that is not a
Business Day, then the time for the giving of such notice or the performance of
such action shall be extended to the next succeeding Business Day.

33



--------------------------------------------------------------------------------



 



     8.17 Rules of Construction. The Parties have participated jointly in
negotiating and drafting this Agreement. In the event that an ambiguity or a
question of intent or interpretation arises, this Agreement will be construed as
if drafted jointly by the Parties, and no presumption or burden of proof will
arise favoring or disfavoring any Party by virtue of the authorship of any
provision of this Agreement.
[Signatures appear on following page.]

34



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by
the duly authorized officers of the parties hereto as of the date first herein
above written.

            CUMULUS MEDIA INC.
      By:   /s/ Lewis W. Dickey, Jr.         Name:   Lewis W. Dickey, Jr.       
Title:   President, Chairman and Chief Executive Officer        CRESTVIEW RADIO
INVESTORS, LLC

By: Crestview Partners II, L.P.,
        its managing member         By: Crestview Partners II GP, L.P.,
        its general partner
      By: Crestview, L.L.C., its general partner
      By:   /s/ Thomas Murphy         Name:   Thomas Murphy        Title:  
Managing Director        MIHI LLC:
      By:   /s/ Tobias Bachteler         Name:   Tobias Bachteler       
Title:   Authorized Signatory            By:   /s/ Andrew Underwood        
Name:   Andrew Underwood        Title:   Authorized Signatory     

[Signatures Page to Investment Agreement]

 



--------------------------------------------------------------------------------



 



ANNEX A
Crestview Funds
Crestview Offshore Holdings II (892 Cayman), L.P.
Crestview Offshore Holdings II (Cayman), L.P.
Crestview Offshore Holdings II (FF Cayman), L.P.
Crestview Partners II (FF), L.P.
Crestview Partners II (PF), L.P.
Crestview Partners II (TE), L.P.
Crestview Partners II, L.P.

Annex A-1



--------------------------------------------------------------------------------



 



ANNEX B

      Investor   Investment Amount
CRESTVIEW RADIO INVESTORS LLC
  $250,000,000
 
   
Address for Notices:
   
 
   
Crestview Radio Investors LLC
   
c/o Crestview Partners II, L.P.
   
667 Madison Avenue, 10th Floor
New York, NY 10065
   
Attention: Jeffrey Marcus
   
Tom Murphy
Brian Cassidy
   
 
   
Fax: (212) 906-0793
   
 
   
with a copy to (which copy alone shall not constitute notice):
   
 
   
Paul, Weiss, Rifkind, Wharton & Garrison LLP
   
1285 Avenue of the Americas
   
New York, NY 10019-6064
   
Attention: Kenneth M. Schneider
   
 Neil Goldman
   
Fax: (212) 757-3990
   
 
   
MIHI LLC
  $250,000,000
 
   
Address for Notices:
   
 
   
MIHI LLC
   
125 West 55th St
   
New York NY 10019
   
Attention: Capital Advisors Legal Counsel
   
 
   
Fax: (212) 231 1718]
   
 
   
with a copy to (which copy alone shall not constitute notice):
   
Gibson, Dunn & Crutcher LLP
   
2029 Century Park East
   
Los Angeles, CA 90067-3026
   
Attention: Jonathan K. Layne and Ruth Fisher
   
Fax: (310) 551-8741
   

Annex B-1



--------------------------------------------------------------------------------



 



Exhibits
The following exhibits have been omitted from this exhibit pursuant to
Item 601(b)(2) of Regulation S-K and are not filed herewith. The Registrant
agrees to furnish supplementally a copy of the omitted exhibits to the
Securities and Exchange Commission upon request.

     
Exhibit A:
  Class B Warrant Term Sheet
Exhibit B:
  Class A Warrant Term Sheet
Exhibit C:
  Registration Rights Agreement Term Sheet
Exhibit D:
  Stockholders Agreement Term Sheet
Exhibit E:
  Terms of Parent Straight Preferred
Exhibit F:
  Form of Monitoring Fee Agreement
Exhibit G:
  Shareholder Rights Plan Term Sheet
Exhibit H:
  Employee Incentive Plan Term Sheet
Exhibit I:
  Parent Series C Convertible Preferred Stock Terms
Exhibit J:
  Letter Agreement by and among the Crestview Investor, Parent and certain of
the Parent Significant Stockholders

 